         Case 1:16-cr-00338-PKC Document 289 Filed 01/21/20 Page 1 of 1



                                                     U.S. Department of Jnstice

                                                     United States Attorney
                                                     Southern District ofNew York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew's Plaza
                                                     New York, New York I0007


                                                     January 21, 2020

BYECF
Honorable P. Kevin Castel
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. William T. Walters, a/Ida "Billy,"
               16 Cr. 338 (PKC)

Dear Judge Castel:

          The Government respectfully writes to request a two-week adjournment of the deadline
to file its opposition to defendant William T. Walters's motion regarding restitution in the above-
captioned case. Pursuant to the Comt's December 10, 2019 order, the defendant filed his motion
regarding restitution on January 3, 2020, and the Govermnent's response is due by January 24,
2020.

        The AUSA handling this case recently left the Government for private practice, and a
new AUSA has been assigned to this matter. So that the new AUSA may familiarize herself
with the c~the Government respectfully requests a two-week extension of the existing
deadlines. IJ;lle Government's response would now be due by February 7, 2020, and the
defendant's reply would be due by February 14, ~ Defense counsel consents to this request.
This is the Government's first request for an adjournment.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                     Isl Margaret Graham
                                                     Margaret Graham
                                                     Assistant United States Attorney
                                                     (212) 637-2923

cc:    Paul H. Schoeman, Esq. (by ECF)
